Citation Nr: 1332949	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  12-04 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Entitlement to service connection for a cardiovascular disability manifested by arterial aneurysms or the residuals thereof with valvular/aortic insufficiency, to include as due to herbicide exposure (also referred to herein simply as "arterial aneurysms").

2.  Entitlement to service connection for a cardiovascular disability manifested by ischemic heart disease, to include as due to herbicide exposure (also referred to herein simply as "ischemic heart disease").


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Acosta


INTRODUCTION

The Veteran served on active duty from October 1965 to June 1969 with service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that denied service connection for abdominal aortic aneurysms.  

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2012).  

The Board first recognizes that the Veteran currently has two separately developed VA claims for service connection, both of which involve the cardiovascular system and that are claimed to be related to herbicide exposure during his service in Vietnam.  The arterial aneurysms claim is currently before the Board; however, the appeal for ischemic heart disease has not yet been perfected.  

In regard to the ischemic heart disease claim, the Veteran has submitted a consent to release form 21-4142 in May 2012 with the statement: "was denied this claim also with the two together should say something."  The Board regards this statement as a notice of disagreement (NOD) with the July 2011 rating decision entitlement to service connection for ischemic heart disease.  To date, the Veteran has not been issued a Statement of the Case (SOC) for his claim for service connection for ischemic heart disease due to herbicide exposure.  See 38 C.F.R. §§ 20.200, 20.201, 20.202.  Under the circumstances the Board has no discretion and must remand this matter for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

Turning to the aortic aneurysms claim, the Board acknowledges that an April 2012 VA surgery note states: "A/ s/p endovascular L subclavian aneurysm exclusion - no evidence of endoleak.  Aneurysmal and valvular (aortic insufficiency) disease likely related to agent orange exposure will need lifelong follow up."  The Board finds that this statement, while indicating that there is a connection between the stated disability and exposure to herbicides in service, provides an insufficient opinion (as it provides no underlying rationale) relating the Veteran's diagnosed arterial aneurysm(s) disability to his active duty service, including herbicide exposure.  Thus, a VA examination and opinion is warranted under the circumstances.  

However, obtaining such examination under the current circumstances without resolution of the pending ischemic heart disease claim may result to duplicated development or unwarranted delay for the Veteran.  Because the two claims concern the cardiovascular system, the Board considers them inextricably intertwined because a decision on one issue might have a "significant impact" upon the other, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources.  Henderson v. West, 12 Vet. App. 11, 20 (1998), Harris v. Derwinski, 1 Vet. App. 180 (1991).  

In considering the nature of the two heart disabilities, the Board finds that the most efficient use of appellate resources and efficient disposal of the case is for both cardiovascular disabilities to be addressed simultaneously by medical professionals, if appropriate.  That is, if the Veteran perfects the ischemic heart disease claim for appeal, both issues should be considered together.  The reasoning behind this is that if the issues are addressed separately there is a chance of contradictory findings and or analysis leading inefficient processing of the claims.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any unassociated VA or private medical records that may exist or are otherwise identified by the Veteran. 

2. After the above development has been completed, the AMC/RO should issue the Veteran and his representative a Statement of the Case (SOC) on the Veteran's claim of entitlement to service connection for a cardiovascular disease manifested by ischemic heart disease.  In this regard, the Board draws attention to the Veteran's current diagnosis of coronary atherosclerotic disease (CAD) in a July 2012 VA treatment note and the current diagnosis of ischemic heart disease in a March 2012 VA examination. 

3. The Veteran should also be advised that, for the Board to have jurisdiction in the matter, he must file a timely substantive appeal responding to the SOC.  

4. After the development discussed in the first three paragraphs of this remand has been completed, and after conducting any other development deemed appropriate, including affording the Veteran the appropriate VA examinations, review the claims folder and readjudicate the issue or issues remaining on appeal.  

5. In specific regard to the arterial aneurysms claim, the Board emphasizes the evidence is currently insufficient for the Board to render a decision.  Depending on the nature of other evidence developed above, the RO may need to obtain a VA examination and opinion to identify the nature, extent, and etiology of any cardiovascular disability diagnosed, including arterial aneurysms and any residuals thereof.  Such examination and opinion, if deemed necessary, shall offer an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any diagnosed cardiovascular disability manifested by arterial aneurysms or the residuals thereof with valvular/aortic insufficiency, is related to herbicide exposure in Vietnam, or otherwise related to service. 

6. If any benefit sought on appeal remains denied, the Veteran should be provided with an SSOC.  After the Veteran is afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


